Opinion filed July 14, 2011




                                              In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-11-00173-CR
                                       __________

                              IN RE HORACIO JOSE DOHNAL



                                   Original Proceeding


                              MEMORANDUM OPINION

       Relator, Horacio Jose Dohnal, has filed a petition for writ of mandamus complaining that
Jan Brown, Brown County District Clerk, has failed to forward his application for writ of habeas
corpus filed pursuant to TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2010) to the
Texas Court of Criminal Appeals. He seeks an order from this court compelling respondent to
do so. We dismiss for want of jurisdiction.
       Article 11.07 vests complete jurisdiction over postconviction relief from final felony
convictions in the Texas Court of Criminal Appeals. Article 11.07, section 5; Ex parte Hoang,
872 S.W.2d 694, 697 (Tex. Crim. App. 1993); Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991).       The courts of appeals have no authority to issue writs of
mandamus in criminal law matters pertaining to proceedings under Article 11.07. In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).           Should an
applicant find it necessary to complain about the processing of an Article 11.07 application for
writ of habeas corpus, the applicant may seek mandamus relief from the Court of Criminal
Appeals. Benson v. District Clerk, 331 S.W.3d 431 (Tex. Crim. App. 2011).
         Moreover, a court of appeals has no general writ power over a person other than a judge
of a district or county court unless issuance of the writ is necessary to enforce the court’s
jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004). A court of appeals has no
jurisdiction to issue a writ of mandamus against a district clerk unless necessary to enforce its
jurisdiction. In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding). Relator has not shown that a writ of mandamus directed to the district clerk is
necessary to enforce our jurisdiction. Therefore, we do not have jurisdiction to issue a writ of
mandamus against the district clerk.
         Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.




                                                                                  PER CURIAM


July 14, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2